 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEE SWAFFORD                                      No. 2:19-cv-0721 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    R. NEUSHMID, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. By order filed September 4, 2019, this case was

19   referred to the court’s Post-Screening ADR (Alternative Dispute Resolution) Project and stayed

20   for a period of 120 days. ECF No. 25. That order provided defendant the opportunity to request

21   opting out of the ADR Project based on a good faith belief that a settlement conference would be

22   a waste of resources. Id. at 2. Defendant now requests to opt out of the Post-Screening ADR

23   Project and that the stay be lifted. ECF No. 27. Having reviewed the request, the court finds

24   good cause to grant it. By separate order, the court will set a schedule for discovery and pretrial

25   motions.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Defendant’s request to opt out of the Post-Screening ADR Project (ECF No. 27) is

28   GRANTED.
                                                       1
 1         2. The stay of this action, commencing September 4, 2019 (ECF No. 25) is LIFTED.
 2         IT IS SO ORDERED.
 3   DATED: October 22, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
